Title: From George Washington to Major General Stirling, 2 June 1779
From: Washington, George
To: Stirling, Lord (né William Alexander)


        
          Sir,
          [Middlebrook, 2 June 1779]
        
        You will be pleased to march immediately with the division under your command towards Pompton by way of Morris Town endeavouring to regulate your march so as to arrive at the latter place tomorrow Evening.
        You will open a correspondence with General St Clair who is on his route from Springfield to Pompton, and has my directions to act afterwards according to circumstances and the information he receives of the movements of the enemy on the North River—and you will govern your conduct by the same principles, keeping in view the support of the Forts on the River as an essential object, at the same time, that you do not lose sight of the general security of the troops on this side of the river, and the facility of forming a junction in case of necessity—You will give me information from day to day of your progress and views.
        You will preserve the strictest discipline and endeavour to prevent every kind of injury to the persons and property of the inhabitants. You will also take uncommon care to lay open no more inclosures of grass or grain, than are absolutely necessary for the purposes of forage.
        
        I recommend it to your particular attention to observe an exact conformity to the new Regulations for the order and discipline of the army, and to have them carried into ex⟨e⟩cution as speedily as possible. Given at Head Quarters Middle Brook June 2d 1779.
        
          P.S. I shall take the route from hence by way of Pluckamin & Morris Town to Pompton.
        
      